Citation Nr: 0528039	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  96-10-175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, as secondary to the service connected 
cervical spine disability.

3.  Entitlement to service connection for an insect bite on 
the right leg.

4.  Entitlement to service connection fro arthritis of 
multiple joints.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to May 
1969, from May 1976 to March 1980, and from April 1980 to 
July 1984.  The veteran was discharged from the period of 
service ending in July 1984 under other than honorable 
conditions.  An April 1986 VA administrative decision 
determined that the veteran's character of service for the 
period of service ending in July 1984 was considered 
dishonorable and a bar to all Veterans Administration 
benefits other than excepted insurance rights.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in July 1993 and July 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge on June 1998, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  

This case was before the Board previously, in March 1999 when 
the claim for an evaluation greater than 20 percent for the 
residuals of a chip fracture of the sixth cervical vertebrae 
was denied, and the claims for service connection for PTSD 
and an acquired psychiatric disorder, as secondary to the 
service connected cervical spine disability, as well as 
claims for service connection for the residuals of an insect 
bite of the right leg and arthritis of multiple joints were 
remanded for further development.  In July 2003, the 
veteran's claims were again remanded for development, 
including development consistent with the Veterans Claims 
Assistance Act of 2000.

The requested development having been completed, the case is 
now again before the Board.


FINDINGS OF FACT

1.  By a rating decision dated in July 2005, the RO granted 
the veteran's claims for entitlement to service connection 
for PTSD and an acquired psychiatric disorder, as secondary 
to the service connected cervical spine disability, 
evaluating the disabilities as 100 percent disabling, 
effective February 25, 1994.  The veteran did not appeal the 
evaluation or the effective date assigned.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to service connection 
for PTSD.

3.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to service connection 
for an acquired psychiatric disorder, as secondary to the 
service connected cervical spine disability.

4.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claims addressed in this decision.

5.  The veteran manifests a 1-1/2 centimeter hypopigmented 
macuole on the anterior right thigh that is the residual of 
an insect bite.

6.  The veteran's manifested arthritis of multiple joints is 
not shown by the medical evidence to be the result of active 
service.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.101 (2004).  

2.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for an acquired psychiatric disorder, as secondary 
to the service connected cervical spine disability.  38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2005); 38 
C.F.R. § 20.101 (2004).  

3.  Service connection for the residuals of an insect bite to 
the right leg is warranted.  38 U.S.C.A. § 1110, 1131, 5102, 
5103 and 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.303 (2004).

4.  Service connection for arthritis of multiple joints is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 
and 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2004).  Withdrawal may be 
made by the appellant or by his or his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2004).

Concerning the issues of entitlement to service connection 
for PTSD and an acquired psychiatric disorder, as secondary 
to the service connected cervical spine disability, the Board 
notes that by a July 2005 rating decision, the RO granted 
service connection for PTSD and for adjustment disorder, as 
secondary to the service connected cervical spine disability.  
The May 2005 VA examination report indicated that the 
veteran's overall Global Assessment of Functioning score 
measured 45.  However, the examiner noted that it was not 
possible to parse out how each diagnosis contributed to the 
overall degree of disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Hence, the RO evaluated the 
disabilities together as 100 percent disabling, effective in 
February 25, 1994, which the RO noted is date the veteran's 
claim was received.

The veteran has not appealed the evaluation or the effective 
date assigned.

As a result, the RO's decision awarding service connection 
for PTSD and adjustment disorder, an acquired psychiatric 
disorder, as secondary to the cervical spine disability, has 
fully resolved, and thus has rendered moot, the 
administrative claims on appeal to the Board.  Therefore, 
having resolved the veteran's claims in his favor, there is 
no longer a question or controversy remaining with respect to 
entitlement to service connection for PTSD, or to service 
connection for an acquired psychiatric disorder, as secondary 
to the service-connected cervical spine disability.  38 
C.F.R. § 3.4 (2004).  Nor are any exceptions to the mootness 
doctrine present because the relief sought on appeal, the 
grant of service connection, has been accomplished without 
the need for action by the Board.  See, e.g., Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.

Accordingly, the issues of entitlement to service connection 
for PTSD and to an acquired psychiatric disorder, as 
secondary to the service-connected cervical spine disability, 
are dismissed.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim in the January 2003 and May 2005 
VCAA letters.  See 38 C.F.R. § 3.159(b)(1) in the April 2004 
VCAA letter.  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ's January 2003 
and May 2005 letters informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the March 2003 and July 2005 supplemental statements of the 
case (SSOC) contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  

Concerning the claim for service connection for the residuals 
of an insect bite to the right leg, the Board notes  The 
Board is granting the veteran's claim for service connection 
for the residuals of an insect bite to the right leg.  Thus, 
with respect to this claim, the Board finds that the AOJ has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA of 2000.  38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the favorable nature of the Board's decision 
concerning this claim.

Concerning the claim for service connection for arthritis of 
multiple joints, as above noted, this case was remanded in 
July 2003 for compliance with the VCAA.  The text of the 
remand further advised the veteran the changes in law 
effected by the VCAA.  In addition, the reasons and bases of 
the December 1997 statement of the case (SOC) specifically 
explained to the appellant the reasoning for the denial of 
service connection, thus informing the veteran of the 
evidence required to prevail in his claims.  The March 2003 
and July 2005 SSOCs, also, provided additional information as 
to how to prevail in his claims for service connection, 
including after records from the Social Security 
Administration (SSA) had been received and the veteran failed 
to report for VA examination.

The veteran responded in October 2003 that he felt the 
records spoke for themselves.  He declined to respond to the 
May 2004 letter.  In addition, he failed to report for VA 
examinations neurology and joints scheduled in May 2004 to 
determine the nature, extent, and etiology of his claimed 
insect bite residuals and arthritis of multiple joints, 
despite warning that to do so could result in the denial of 
his claim.  See 38 C.F.R. § 3.655.  Notwithstanding, the RO 
obtained other documents, including service personnel records 
and unit history records, as requested in the July 2003 
remand, as well as records from the SSA that were requested 
in the March 1999 remand.  In addition, the RO attempted to 
obtain VA treatment records and did schedule the veteran for 
VA examinations.  The veteran did report for the examinations 
for PTSD and for skin, and these reports are of record.  

Thus, the Board determines it is not necessary in the present 
case to remand further to obtain these records.  The Board 
reminds the veteran that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran).  VA has fully satisfied its duties to inform and 
assist the veteran as to the claim at issue here; see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  

Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  VA has fully satisfied 
its duties to inform and assist the veteran as to the claim 
at issue here; see also 38 C.F.R. § 20.1102 (2004) (harmless 
error).  

In summary, the Board concludes that the veteran was not 
prejudiced by not receiving the totality of VCAA notification 
prior to the initial AOJ decision, as he was given notice 
throughout the course of the appeal, and had over a year to 
respond to the January 2003 and May 2004 VCAA letters and the 
March 2003 and July 2005 SSOC prior to his case again coming 
before the Board.  Hence, as a practical matter the Board 
finds that the veteran was notified of the evidence required 
to prevail in his claim in the AOJ's December 1997 SOC, 
January 2003 and May 2004 letters, and the March 2003 and 
July 2005 SSOCs, as well as the need to provide any pertinent 
evidence.  These documents, in aggregate, informed him what 
additional information or evidence was needed to support his 
claims, that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the March 2003 and July 
2005 SSOCs contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the type of evidence and 
information needed to support his claim, and of the need to 
submit relevant evidence in his possession.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully adequate notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

III.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, regulations provide that certain chronic 
diseases will be considered to have been incurred in service 
if manifested to a degree of 10 percent or more within one 
year from the date of separation from active service, where 
the veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (2004).  
Arthritis and organic diseases of the nervous disorder are 
among the chronic diseases for which the presumption is 
granted.  38 C.F.R. § 3.309(a) (2004).  

A.  Residuals of Insect Bite

In the present case, the medical evidence establishes that 
the veteran currently manifests the residuals of an insect 
bite.  As above noted, the claim was remanded in July 2003 
for further development, including to afford the veteran an 
opportunity to report for VA examination to determine the 
nature, extent, and etiology of any insect bite residuals, 
particularly neurological manifestations.

The veteran testified before the undersigned Veterans Law 
Judge that he was bitten while on active service in Vietnam 
and that, since then, his leg has continued to bother him.  
He stated that he experienced pain, cramping, and paralysis.  
He testified that he neither sought, nor received, treatment 
for this condition after service, but he did indicate that he 
had been prescribed Tylenol with codeine for the pain.

In May 2005, the veteran reported for VA examination for the 
skin, at which time the veteran reported having received an 
insect bite on the right leg during active service but stated 
that he had no current problems with his skin.  The examiner 
objectively observed a hypopigmented macuole of approximately 
1-1/2 centimeter.  The examiner diagnosed a history of insect 
bite in service with a residual 1-1/2 centimeter 
hypopigmented macuole on the anterior of the right thigh, 
just above the right knee.

The veteran failed to report for further neurological 
examination.

The Board observes that available service medical records do 
not reflect complaints or treatment for an insect bite during 
this period of service.  Notwithstanding, the veteran 
testified that he was bitten by an insect before the 
undersigned Veterans Law Judge, who found his testimony to be 
credible.  Furthermore, the Board notes that the veteran has 
been recognized as having served in combat during this period 
of active service.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002); 38 C.F.R. § 3.102..

After review of the evidence the Board finds that the 
veteran's averred injury of an insect bite is consistent with 
field service in a tropical climate-combat service in 
Vietnam.  Accordingly, the Board finds no further 
verification of the veteran's claimed injury is necessary.  

As noted above, the veteran has been found to manifest a 1-
1/2 centimeter hypopigmented macuole on the anterior right 
thigh just above the right knee, which the VA examiner opined 
is the residual of an insect bite.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests the 
residuals of an insect bite sustained during active service 
in Vietnam, described as a 1-1/2 centimeter hypopigmented 
macuole on the anterior right thigh just above the right 
knee.  The Board therefore concludes that service connection 
for the residuals of an insect bite is appropriate.

B.  Arthritis of Multiple Joints

The medical evidence reflects a conflicting history 
concerning findings or diagnoses of the bones.

Review of the medical evidence establishes that the veteran 
has been diagnosed with arthritis of the joints.  
Specifically, he was diagnosed in February 1993 as having 
mild degenerative joint disease of the right knee.  However 
earlier VA hospital records dated in November 1984 reflect a 
diagnosis of psychogenic pain syndrome, and a VA examination 
report dated in May 1989 found discogenic disease in the 
cervical spine and instability in the lumbosacral area but no 
other bone, joint, or muscle pathology.

In August 1989, the veteran reported for clinical psychiatric 
evaluation and reported a history of multiple bone fractures 
and pain.  In February 1995, he was found to complain of pain 
over his whole body.

The veteran testified before the undersigned Veterans Law 
Judge that he attributed his arthritis of both knees, hands, 
and entire body to the rigors of his service pulling a 3-1/2 
ton barge, running up and down staircases, pulling lines, and 
other physical acts endured during the process of 
replenishing and resupplying ships at sea.  He reported that 
he had received no treatment for this condition and, when 
asked if any physician had specifically diagnosed arthritis 
as the result of his active service, he could not give a 
specific responded.

SSA records reflect that the veteran was found to be disabled 
in January 1997 due to a primary diagnosis of schizopathic 
personality.  The finding was confirmed in February 1988.  
The February 1988 SSA decision is of note for the medical 
history recited, which does note involvement in motor vehicle 
accidents during active service in 1979 and 1984 with 
resulting symptoms of pain.  Following the first accident in 
1979, the veteran's symptoms resolved.  However, following 
the second accident in 1984, the veteran's symptoms returned.  
A psychological and psychiatric evaluation done at the time 
was consistent with the diagnosis of a hysterical 
personality.  It was suggested that the veteran be discharged 
if his symptoms did not improve.  However, the veteran was 
subsequently found to have cocaine in his system and was 
diagnosed as drug-dependent.  He was thereafter discharged 
under other than honorable conditions.

As noted above, in the Introduction, an April 1986 VA 
administrative decision determined that the veteran's 
character of service for the period of service ending in July 
1984 was considered dishonorable and a bar to all VA benefits 
other than excepted insurance rights.  The matter of the 
character of discharge of the veteran's active service ending 
in 1984 is not before the Board.

Notwithstanding, the Board notes that it need not address the 
matter of the precise diagnosis established by the medical 
evidence of record.  This is so because the veteran failed to 
report for examination to clarify the nature, extent, and 
etiology of any manifested joints disability.  

Review of VA treatment records obtained after the July 2003 
remand reveal treatment for right ankle pain following an 
injury when the veteran dropped a bathtub on his foot, and 
continued lower back and left flank pain without diagnosis or 
clinical findings.  The records show that the veteran became 
hostile when asked to show for X-rays, and, as noted above, 
refused to report for scheduled examination that could have 
clarified the precise nature, extent, and etiology of any 
manifested joints disability.

There are no other medical findings, observations, or 
opinions linking any diagnosed arthritis to the veteran's 
active service and specifically, to a period of active 
service which the record reflects that VA benefits may be 
granted.  There are no medical findings or diagnoses of 
arthritis during the veteran's first period of service ending 
in May 1969 or within the year following his discharge.  As 
noted above, the veteran was treated in November 1984 and 
found to exhibit psychogenic pain syndrome.  However, even if 
the record were to reflect a diagnosis of arthritis within a 
year following the veteran's discharge from active service in 
July 1984, the Board notes that the RO issued an 
Administrative Decision in April 1986 finding that the period 
of service ending in 1984 was dishonorable.

Without the veteran's compliance in reporting for VA 
examination, and absent any other medical evidence showing 
findings or diagnoses of arthritis in multiple joints within 
a year from a period of service for which benefits may be 
granted or, in the alternative, that may be etiologically 
linked to a period of active service for which VA benefits 
may be granted, the Board finds, regrettably, that service 
connection cannot be warranted for the claimed disability.

Accordingly, the Board regretfully finds that the medical 
evidence cannot establish that the veteran manifests 
arthritis of multiple joints that is the result of his active 
service.

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he manifests arthritis of 
multiple joints that was manifested within a year following a 
period of service for which VA benefits may be granted or, in 
the alternative, that may be etiologically linked to a period 
of active service for which VA benefits may be granted.  
Consequently, his statements are competent with regard to his 
subjective complaints and his history, but they do not 
constitute competent medical evidence for the purpose of 
establishing current disability, or of showing a causal 
connection between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

With regret, the Board finds that absent medical evidence 
supporting a current diagnosis of arthritis of multiple 
joints within a year following discharge from a period of 
active service for which VA benefits may be granted or, in 
the alternative, that may be etiologically linked to a period 
of active service for which VA benefits may be granted, the 
Board is not able to find that the veteran manifests 
arthritis of multiple joints that is the result his active 
service.  Hence, the preponderance of the evidence is against 
finding that the veteran manifests arthritis of multiple 
joints that is the result of his active service.  38 U.S.C.A. 
§§  1131, 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.3.07, 3.309.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  See also Espiritu , supra.  The benefits 
sought on appeal is accordingly denied.



ORDER

The claim for service connection for PTSD is dismissed.

The claim for service connection for an acquired psychiatric 
disorder, as secondary to the service connected cervical 
spine disability, is dismissed.

Service connection for the residuals of an insect bite to the 
right leg is granted.

Service connection for arthritis of multiple joints is 
denied.



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


